NTS COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) DECEMBER 31, 2 -1- NTS COMMUNICATIONS, INC. AND SUBSIDIARIES Table of Contents Financial statements Page Unaudited consolidated balance sheets 3 Unaudited consolidated statements of income 5 Unaudited consolidatedstatements of cash flows 6 Notes to unauditedconsolidated financial statements 8 -2- NTS COMMUNICATIONS, INC.AND SUBSIDIARIESCONSOLIDATED BALANCE SHEETASSETS (UNAUDITED) December 31, 2007 2006 Current assets Cash and cash equivalents $ 7,976,454 $ 5,400,569 Accounts receivable - trade 2,745,499 3,340,273 Allowance for bad debts (206,438 ) (222,223 ) Other receivables 25,762 158,258 Unbilled revenue 1,271,708 1,629,157 Prepaid expenses 779,460 723,444 Accrued interest - 21,382 Inventory 562,995 360,239 Other Current Assets - 288,586 Deferred tax benefit – Current 756,973 230,099 Total current assets 13,912,413 11,929,784 Investments 5,791 638,815 Property, equipment and improvements Less accumulated depreciation & amortization 27,544,758 28,600,460 Property, equipment and improvements in development 1,720,766 1,037,666 Total property, equipment and improvements 29,265,524 29,638,126 Other assets Note receivable – Shareholder Value, Ltd. - 2,005,802 Goodwill 5,686,996 5,686,996 Less amortization of goodwill (1,278,809 ) (1,278,809 ) Deferred tax benefit – Long-term - 341,455 Other assets 23,717 378,610 Total other assets 4,431,905 7,134,054 Total assets $ 47,615,633 $ 49,340,779 The accompanying notes are an integral part of these statements. -3- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESCONSOLIDATED BALANCE SHEET LIABILITIES AND STOCKHOLDERS' EQUITY (UNAUDITED) December 31, 2007 2006 Current liabilities Accounts payable – trade and carrier charges $ 2,670,852 $ 2,959,921 Current maturities of long-term debt 502,309 1,502,264 Accrued other liabilities 2,591,194 2,342,626 Deferred revenues 888,857 920,104 Other current liabilities 50,142 68,810 Total current liabilities 6,703,354 7,793,725 Long-term liabilities Long-term debt, less current portion 2,745,867 673,994 Deferred income taxes 1,416,612 4,583 Total long-term liabilities 4,162,479 678,577 Total liabilities 10,865,833 8,472,302 Stockholders’ equity Common stock, no par value, authorized 11,000,000 shares, 1,962,029 shares issued in December 31, 2007 and 2006 4,959,938 4,959,938 Additional paid-in capital 1,814,620 1,814,620 Retained earnings – unrestricted 52,720,037 56,838,714 59,494,595 63,613,272 Treasury stock at cost, 702,878 shares in December 31, 2007 and 2006 (22,744,795 ) (22,744,795 ) Total stockholders’ equity 36,749,800 40,868,477 Total liabilities and stockholders’ equity $ 47,615,633 $ 49,340,779 The accompanying notes are an integral part of these statements. -4- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESCONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Five months ended December 31, 2007 2006 Revenues earned $ 26,352,595 $ 27,921,772 Cost of communication services 16,490,365 17,850,420 Gross profit 9,862,230 10,071,352 Selling, general and administrative expenses 8,988,100 10,314,870 Income (loss) from operations 874,130 (243,518 ) Other income (expenses) Interest income 89,496 151,666 Building lease 325,132 194,100 Other income 34,068 147,676 Gain on sale of assets 4,351 - Interest expense (87,461 ) (78,564 ) Total other income (expenses) 365,586 414,878 Income from continuing operations before income taxes 1,239,716 171,360 Income tax provision 647,263 88,864 Net income $ 592,453 $ 82,496 The accompanying notes are an integral part of these statements. -5- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESCONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Five months ended December 31, 2007 2006 Cash flows from operating activities: Net income $ 592,453 $ 82,496 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of fixed assets 2,426,861 2,547,403 Capitalized depreciation 38,346 - Increase (decrease) in deferred taxes 313,062 353,656 (Gain) loss on sale or disposal of assets (4,351 ) (16,102 ) (Increase) decrease: Accounts receivable – trade 299,425 (294,486 ) Other receivables 198,788 63,607 Unbilled revenue 127,942 147,053 Accrued interest 251 121,558 Prepaid expenses (115,378 ) (196 ) Inventory (54,953 ) 245,572 Other Current Assets (308,202 ) Increase (decrease): Accounts payable – trade 224,937 (40,276 ) Deferred revenue (9,612 ) 75,513 Customer deposits 8,194 Accrued other liabilities 460,081 174,148 Net cash provided (used) by operating activities 4,497,852 3,159,938 Cash flows from investing activities: Purchase of property, equipment and improvements (2,519,522 ) (2,988,037 ) Proceeds from sale of assets 4,351 30,517 Change in partnership investment (793 ) (1,423 ) Net cash provided (used) by investing activities (2,515,964 ) (2,958,943 ) The accompanying notes are an integral part of these statements. -6- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESCONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Five months ended December 31, 2007 2006 Cash flows from financing activities: Proceeds on long term debt $ 2,595,935 $ 567,591 Principal payments on long-term debt (214,588 ) (150,410 ) Changes in line of credit note payable (605,365 ) Dividend Paid (3,021,962 ) Net cash provided (used) by financing activities (640,615 ) (188,184 ) Net increase (decrease) in cash 1,341,273 12,811 Cash/Cash equivalents, beginning of year 6,635,181 5,387,758 Cash/Cash equivalents, end of year $ 7,976,454 $ 5,400,569 Supplementary disclosures of cash flow information: Cash paid during the period for: Interest $ 80,236 $ 77,834 Income taxes $ - $ - Non cash investing and financing activities: Equipment acquired by issuance of long-term debt $ - $ 125,000 The accompanying notes are an integral part of these statements. -7- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reporting cutoff date NTS Communications, Inc. (NTS) changed it reporting cutoff date from July 31 to December 31. Nature of Company NTS and its wholly owned subsidiaries provide telecommunication services which are primarily engaged in selling or reselling long distance telephone service and providing local telephone, internet and video services to the general public, both commercial and residential.These services are mainly provided within the continental United States with a concentration in the Southwestern United States. NTS Communications, Inc. is a consolidated subsidiary of its majority-owned stockholder Telephone Electronics Corporation. Principles of consolidation The financial statements include the consolidated accounts of NTS Communications, Inc. and its four wholly-owned subsidiaries, Garey M. Wallace Company, Inc. dba GMW Company (inactive), NTS Properties, L.C., NTS Management Company, L.L.C., NTS Construction Company.All significant intercompany transactions have been eliminated in the consolidated financial statements. Revenue recognition Revenues for long distance services are derived primarily from tolls charged to customers and to other long distance carriers.Deferred revenues result from billing for local service in advance.Revenues are recognized as telecommunication services are provided. Allowance for bad debts An allowance for bad debts for trade accounts receivable is computed on the reserve method and is considered adequate to absorb potential losses.Trade receivables are charged off when management believes, after considering economic conditions, business conditions and collection efforts, that the collection of the account is doubtful. Unbilled revenue Unbilled revenue represents units of service provided by the Company prior to the end of the fiscal year, but not included in accounts receivable due to the timing of routine billing cycles.Each month’s unbilled revenue is converted to accounts receivable by the end of the following month. -8- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, Continued Inventory Inventories consist primarily of telephone equipment and are stated at cost using the first-in, first-out method. Cash equivalents For purposes of the consolidated statements of cash flows, cash equivalents include all temporary cash investments with maturities of three months or less. Notes Receivable and Allowance for Note Losses Notes receivable are stated at unpaid principal balances, less an allowance, if deemed necessary, for note losses.Interest on notes is recognized over the term of the note and is calculated using the simple-interest method on principal amounts outstanding. Notes are placed on nonaccrual when management believes, after considering economic conditions, business condition, and collection efforts, that the notes are impaired or collection of interest is doubtful.Uncollectible interest previously accrued is charged off, or an allowance is established by a charge to interest income.Interest income on nonaccrual notes is recognized only to the extent cash payments are received. Property, equipment and improvements Communication systems and other property and equipment are recorded at cost.Maintenance, repairs and minor renewals are expensed as incurred. Betterments and improvements which substantially increase the useful lives of existing assets are capitalized.When properties are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts and any profit or loss is credited or charged to income. Depreciation and amortization are calculated using the straight-line method over the estimated service lives of assets. Long-lived Assets The Company evaluates long-lived assets for impairment using a discounted cash flows method whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.There was no impairment charged to expense during the periods ended December 31, 2007 and -9- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICES, Continued Goodwill Goodwill represents the excess cost of companies acquired over the fair value of their identifiable net assets at the date of acquisition.Goodwill is not amortized pursuant to Financial Accounting Standards No. 142.The fair value of goodwill is estimated annually by using the expected present value of future cash flows.There was no impairment charged to expense in 2007 and 2006. Income taxes Deferred income taxes are recorded to reflect the tax consequences on future years of differences between the tax basis of depreciable assets and their financial reporting amounts at each year-end.Income taxes of future periods are calculated using current tax structure, rates, and credits which have been applied prospectively.Deferred income tax liability results primarily from the excess of tax over book depreciation and the amortization of section 197 intangibles for book over tax.Deferred tax asset results primarily from certain accrued expenses recorded per books not tax deductible until paid. Advertising costs The Company expenses the costs of advertising as incurred.Total advertising costs expensed in the five months ended December 31, 2007 and 2006 were $109,704 and $136,803, respectively. Reclassifications Certain accounts in the prior-year financial statements have been reclassified for comparative purposes to conform with the presentation in the current-year financial statements. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. -10- NTS COMMUNICATIONS, INC. AND SUBSIDIARIESNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) 2. SUBSEQUENT EVENTS Acquisition of NTS Communications, Inc. (“NTS”) On February 26, 2008 (the “Closing Date”), Xfone, Inc. acquired NTS pursuant to that certain Stock Purchase Agreement (the “Purchase Agreement”) entered into on August 22, 2007 with NTS, and the equity owners of NTS as sellers (the “NTS Shareholders”), as amended on February 14, 2008 and February 26, The acquisition closed on February 26, 2008. Upon closing of the acquisition, NTS and itsfour wholly owned subsidiaries, NTS Construction Company, Garey M.
